DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6, 8-15 & 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Meuleau et al., US PG Pub 2016/0209843 A1 (hereafter Meuleau).  

Regarding claim 1 where it is disclosed by Meuleau to have a passenger pick up and drop off (docking) location selection system see at least figures 6 and 9.  This is read upon by applicants claim to: “A method comprising: receiving, by one or more processors [at least paragraphs 4-5 & 36-37 describe processors], a request for a vehicle from a client computing 
Regarding claim 2 where it is disclosed by Meuleau in at least paragraphs 34-35, 75, 79, 142 and 211 to have the expected location of the entrance or exit is stored in pre-stored map information of the vehicle.  Where paragraph 90 discloses the prestored map database of the transportation network.  
Regarding claim 3 where it is disclosed by Meuleau in at least paragraphs 34-35, 75, 79, 142, and 207-219 where the system can provide at least two different pickup locations and where one will be near the entrance of the building.  
Regarding claim 4 where it is disclosed by Meuleau in at least paragraphs 103-104, 138, 156 and 163-164 to have identifying the recommended location is further based on whether the 
Regarding claim 5 where it is disclosed by Meuleau in at least paragraphs 156, 190, 204 and 211 to have identifying the recommended location is based on whether the first location is within a predetermined distance of a building outline of the building stored in pre-stored map information of the vehicle.  
Regarding claim 6 where it is disclosed by Meuleau in at least paragraphs 156, 190, 204 and 211 to have identifying the recommended location is based on whether the first location is within a building outline of the building stored in pre-stored map information of the vehicle.  
Regarding claim 8 where it is disclosed by Meuleau in at least paragraphs 174, 176 and 198-199 to rank the destinations for the vehicle based on a different preferences/heuristics based on entrances, distance to walk and safety.  
Regarding claim 9 which is the corresponding system claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 10 where it is disclosed by Meuleau in at least paragraphs 4-6 to have a vehicle also shown in at least figure 2 object labeled 2100.  
Regarding claim 11 which is the corresponding system claim for method claim 2 and thus rejected for the same reasons as stated for claim 2 above.   
Regarding claim 12 which is the corresponding system claim for method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 13 which is the corresponding system claim for method claim 4 and thus rejected for the same reasons as stated for claim 4 above.  
Regarding claim 14 which is the corresponding system claim for method claim 5 and thus rejected for the same reasons as stated for claim 5 above.  
Regarding claim 15 which is the corresponding system claim for method claim 6 and thus rejected for the same reasons as stated for claim 6 above.  
Regarding claim 17 which is the corresponding system claim for method claim 8 and thus rejected for the same reasons as stated for claim 8 above.  
Regarding claim 18 which is the corresponding computer program product claim for method claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 19 which is the corresponding computer program product claim for method claim 4 and thus rejected for the same reasons as stated for claim 4 above.  
Regarding claim 19 which is the corresponding computer program product claim for method claim 5 and thus rejected for the same reasons as stated for claim 8 above.  

Allowable Subject Matter

Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664